Citation Nr: 9932184	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1972 to June 
1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

The veteran during an August 1997 VA examination stated that 
he had experienced tinnitus since 1976, which he attributed 
to noise exposure from missiles.  The Board construes this 
staement as a claim for service connection for tinnitus.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.

FINDING OF FACT

The claim for service connection for bilateral hearing loss 
is plausible.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
bilateral hearing loss is well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran states in his July 1998 RO hearing that he was a 
hydraulic pump repairman for a missile system.  He described 
that after two years, the annual hearing loss evaluation 
showed his hearing was being adversely affected.  He states 
that he was transferred at that time to driving a jeep.  
Also, he reports trouble hearing the television, radio, alarm 
clock, and people's voices.  The veteran stated that he 
received one hearing aid from the VA.  Additionally, the 
veteran reports that there are no additional records to be 
requested.

Service medical records (SMR's) reveal that an audiogram 
conducted at the time of entrance into active duty showed the 
following:

HERTZ		500	1000	2000	3000	4000 
RIGHT	15	5	10	X	15 
LEFT		15	15	20	X	25

The veteran submitted copies of audiograms conducted in 
October 1973 and January 1975.  The October 1973 audiogram 
showed the following:

HERTZ		500	1000	2000	3000	4000	8000
RIGHT	0	0	0	0	0	60
LEFT		0	0	0	0	0	50

The January 1975 audiogram showed the following:

HERTZ		500	1000	2000	3000	4000	8000
RIGHT	25	25	30	X	25	55
LEFT		15	20	25	X	30	55

The separation examination has not been furnished by the 
appropriate service department.  The service administrative 
records (DD Form 214) show that the veteran's occupational 
specialty was a Nike Hercules launch repairperson.

A VA audiological evaluation was conducted in August 1997.  
At that time the veteran gave a history of noise exposure for 
two years in service form the hydraulic pumps of missiles and 
weapons while in basic training.  The findings showed that 
hearing in the right ear was within the range of normal 
limits.  Hearing in the left ear at 3000 and 4000 Hertz was 
50 and 55 decibels, respectively.  The diagnosis was mild to 
moderate high frequency sensorineural hearing loss for the 
left ear and hearing within normal limits in the left ear.

Received in August 1998 were several lay statements, which 
are to the effect that the veteran had hearing loss after his 
return from service.

Of record is an October 1998 statement from the veteran's 
private physician.  At that time the veteran gave a history 
of hearing problems since 1975 when he was exposed to noise 
from hydraulic pumps.  The physician submitted an October 
1998 audiogram, which was interpreted as showing a sloping 
high frequency nerve hearing loss, bilaterally.  The 
physician rendered an opinion that the hearing loss was due 
to exposure to loud noises. 

II. ANALYSIS

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1998).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The United States Court of Veterans Appeals (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  

The service administrative records substantiate that the 
veteran was exposed to loud noised during service.  The 
service medical records furnished by the veteran show 
bilateral hearing loss at 8000 Hertz in October 1973 and 
bilateral hearing loss at several frequencies in January 
1975.  There is no post service history of any significant 
noise exposure.  His private physician related the current 
bilateral sensorineural hearing loss to noise exposure.  The 
history of noise exposure recorded at that time is consistent 
with the record.  Accordingly, the Board finds that the claim 
is well grounded. 


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded and to this extent 
only, the claim is granted.


REMAND

As previously discussed, the Board finds that the claim for 
entitlement to service connection for bilateral hearing loss, 
is well grounded within the meaning of 38 U.S.C.A. § 5107 (a) 
(West 1991).  Thus, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to his 
claim.

In this regard, a review of the evidence reflects that the 
service medical records are incomplete.  The Board is of the 
opinion that an attempt should be made to obtain any 
additional records.  The Board is also of the opinion that a 
contemporaneous and thorough VA examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records, to include the audiogram and/or 
audiological reports, dated in October 
1973 and January 1975 and the separation 
examination.

3.  A VA examination should be conducted 
by a specialist in ear disorders in order 
to determine the nature, severity, and 
etiology of any hearing loss.  In 
addition to an audiological examination, 
any other tests deemed necessary should 
be performed.  The claims folder and a 
copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed 
history of in service and post service 
noise exposure.  If a diagnosis of 
hearing loss is made, the examiner is 
requested to render an opinion as to 
whether it is as least likely as not that 
the veteran's hearing loss is related to 
the noise exposure during active duty or 
if pre-existing service was aggravated by 
service beyond normal progression.  The 
rationale for any conclusions reached 
should be recorded.

43. The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

Thereafter, the RO should readjudicate the issue of 
entitlement to service connection for bilateral hearing loss.  
If the benefit sought is not granted, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	



______________________________
	
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

